NUMBER 13-17-00214-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RODOLFO MARTINEZ ALVAREZ,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Contreras, and Hinojosa
                             Order Per Curiam

       This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on July 10, 2017, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).
This Court has previously granted appellant three extensions of time totaling 195 days to

file the brief, and appellant now seeks an additional 45 days to file the brief.

       The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Luis A. Martinez to file the brief on or before April 6, 2018. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.          If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of March, 2018.




                                              2